internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp plr-108296-00 date date number release date company a date a date b j k l m this letter responds to your date request for a supplement to our ruling letter issued date the ruling letter as supplemented by a ruling letter issued date the supplemental letter the information submitted for consideration is summarized below capitalized terms retain the meanings assigned them in the ruling letter the ruling letter addressed a series of transactions that included an internal distribution of controlled stock to distributing the internal distribution followed by a distribution of the controlled stock to the public shareholders of distributing the external distribution these transactions were subsequently effected in reliance on the ruling letter the principal business_purpose for the distributions was to permit controlled to raise additional equity for pursuing acquisitions in the ruling letter distributing represented that 2k within one year following the external distribution controlled i will issue at least f to g dollars of equity or equity-linked instruments in acquisitions or for cash and ii will make at least f to g dollars of acquisitions including any acquisitions made pursuant to i within five years following the external distribution and taking into account any issuances or acquisitions within the first year following the external distribution controlled iii will issue at least h dollars of equity or equity-linked instruments in acquisitions or for cash and iv will make plr-108296-00 at least h dollars of acquisitions including any acquisitions made pursuant to iii on date a controlled sold j shares to the public and raised k dollars on date b controlled purchased company a for l dollars controlled wishes to initiate a program to repurchase up to m shares of its outstanding_stock through open market transactions the repurchase program controlled represents that the repurchase program will comply with the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 based solely on the information submitted we rule that the repurchase program will not adversely affect any of the rulings set forth in the ruling letter and those rulings will retain full force and effect we express no opinion on the tax effects of the repurchase program under any other provisions of the code and regulations or the tax effects of any conditions existing at the time of or effects resulting from the repurchase program that are not specifically covered by this supplemental ruling this supplemental ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this supplemental ruling along with copies of the ruling letter and supplemental letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is consummated under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives senior technician reviewer sincerely assistant chief_counsel corporate by wayne t murray branch
